 111 theMatterof PHILLIPS PETROLEUM COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS(A. F. OF L.)Case No. 16-R-1364.-Decided August 23,1945Mr. Ed.WaiteClark, of Bartlesville,Okla.,andMr.B. A. Daniels,of Oklahoma City, Okla., for the Company.Mr. R.L. Bruce,of Fort Worth, Tex.,for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONAND 'DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Operating En-gineers(A. F. of L), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Phillips Petroleum Company, Odessa, Texas, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before William J. Scott, TrialExaminer.Said hearing was held at Fort Worth, Texas, on July 6,1945.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free'from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPhillips Petroleum Company, a Delaware Corporation with its prin-cipal operating office in Bartlesville, Oklahoma,maintains branchoffices in the various States where it is engaged in the production, re-fining, and distribution of petroleum products.We are concernedherein solely with the Company's employees in its Big Spring andWest Texas-New Mexico districts of the production department.63 N. L. R. B, No 77.662514-46-vol 63--33499 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe average gross production of oil in the above-mentioned district isapproximately 24,000 barrels, which is sold to other companies andis then transported both inside and outside the States of Texas andNew Mexico.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.,II.THE ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, affiliated with theAmerican Federation of Labor, is a labor organization admitting to,membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIVESThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with an agreement of the parties,that all regular production department employees of the Company initsBig Spring and West Texas-New Mexico districts, including fieldmechanic helpers, unit operators, oil pumpers and resident oil pump-ers, roustabouts, and laborers, but excluding administrative officials,,technical employees,3 clerical employees, janitors, drilling crews andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action 4 constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.' SeeMatter of-Phillips Petroleum Company,61 N. L. R. B. 806.2 The Field Examiner reported that the Union submitted 37 designations, 36 of which,bore apparently genuine original signatures of persons listed on the Company's payroll forthe period ending May 15, 1945, and that there are approximately 73 employees in the-proposed unit.3 Associate engineers, oil treating engineers. junior engineers, and apprenticeengineersare within this category.4District superintendents, district chief clerks, lease foremen,subforemen,and field,mechanic foremen come within this definition. PHILLIPS PETROLEUM COMPANY501V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set. forth in theDirection.°DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phillips PetroleumCompany, Odessa, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by International Union of OperatingEngineers, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.